Simmons, C. J.
1. Where a son, upon the faith of a promise by his mother to execute to him title to certain lands owned by her, enters into possession of the premises and makes valuable improvements thereon with her knowledge and assent, a court of equity has power to decree 'the performance of such promise. Civil Code, § 4039; Hughes v. Hughes, 72 Ga. 174 ; Looney v. Wat*208son, 97 Ga. 235. And upon the death of the son intestate, while still in pos' session of the lands, his heirs at law may maintain against the mother an action for specific performance, in the event she declines to make title to them, as such. Simpson v. Fox, 69 Ga. 753; Peters v. Jones, 35 Iowa, 512 ; Downing v. Risley, 15 N. J. Eq. 93 ; House v. Dexter, 9 Mich. 246; Ery on Spec. Perf. (3d Am. ed.) § 195 ; 22 Am. & Eng. Enc. Law, 1065. The equitable petition filed in the present case was good as against the general demurrer interposed thereto; and while the evidence introduced on the trial of the case was-decidedly conflicting, a finding in favor of the plaintiffs was fully warranted.
Argued May 6, —
Decided June 3, 1903.
Petition for specific performance. Before Judge Holden. Glascock superior court. December 13, 1902.
B. F. Walker, for plaintiff in error.
Matt W. Gross, contra.
2. That one of the jurors was disqualified by reason of relationship to one of the prevailing parties afforded no reason for setting aside the verdict, it affirmatively appearing on the hearing of the motion for a new trial that the fact of such relationship was known to the losing party prior to and at the time of the trial. Judgment affirmed.

By five Justices.